Supreme Gourt
OF
Nevaba

COP INS? eSB p>

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF No. 84959
REINSTATEMENT OF KYM S.
- FILED

CUSHING, BAR NO. 4242.
= AUG 19 2022
UP) E COMRT
BY ~

IEF DEPUTY CLERK

ORDER OF REINSTATEMENT

This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel’s unanimous recommendation to reinstate suspended
attorney Kym S. Cushing. As no briefs have been filed, this matter stands
submitted for decision. SCR 116(2).

This court suspended Cushing from the practice of law for nine
months based on violations of RPC 3.4(c) (fairness to opposing party or
counsel: knowingly disobeying an obligation under the rules of a tribunal),
RPC 8.1(1) (bar disciplinary matters: knowingly making a false statement
of material fact), and RPC 8.4(c) (misconduct: engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation). In re Discipline of
Cushing, No. 78367, 2020 WL 521905 (Jan. 31, 2020) (Order of Suspension).
Cushing has completed the suspension and complied with the disciplinary
order’s conditions.

Based on our de novo review, we agree with the panel’s
conclusion that Cushing has satisfied his burden in seeking reinstatement
by clear and convincing evidence. See SCR 116(2) (providing that an
attorney seeking reinstatement must demonstrate compliance with certain

criteria “by clear and convincing evidence”); Application of Wright, 75 Nev.

12-259 70

 

 
SupRemMe Court

OF

NevabA

1) TPA

111, 112-13, 335 P.2d 609, 610 (1959) (reviewing a petition for
reinstatement de novo). Accordingly, we hereby reinstate Kym 8S. Cushing
to the practice of law in Nevada. Cushing shall pay the costs of the
reinstatement proceeding, including $2,500 under SCR 120, within 90 days

of the date of this order, if he has not done so already.
It is so ORDERED.

)

“EAD rege
al

 

 

 

 

 

 

Parraguirre
Hardesty Stiglich
(opi. J. GS ZrorD J.
Cadish Silver
Peper itp A. LA ~~ 5
Pickering ) Herndon

ec: Kym 5S. Cushing
Chair, Southern Nevada Disciplinary Board
Bar Counsel, State Bar of Nevada
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court